t c memo united_states tax_court jon robert ludlam and maria louisa ludlam petitioners v commissioner of internal revenue respondent docket no 24739-16l filed date jon robert ludlam and maria louisa ludlam pro_se randall b childs and a gary begun for respondent memorandum opinion urda judge in this collection_due_process cdp case jon robert ludlam and his wife maria louisa ludlam seek review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service 1all section references are to the internal_revenue_code in effect at all continued irs office of appeals to uphold the filing of a notice_of_federal_tax_lien nftl and a notice_of_intent_to_levy relating to petitioners’ federal_income_tax liability petitioners also challenged an nftl filing related to their tax_liability but that claim became moot after a remand to the office of appeals resulted in the abatement of the liability and the withdrawal of the nftl respondent has moved for summary_judgment under rule contending that no disputed issues of material fact remain and that the determination to sustain the proposed collection actions for was proper as a matter of law we agree and accordingly will grant the motion background petitioners are a married couple who lived in florida when the petition was filed a petitioners’ and tax_liabilities petitioners failed to timely file their and federal_income_tax returns after some spurring by the irs petitioners filed a belated return in continued relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar 2although petitioners’ tax_year is no longer at issue we nonetheless set forth the facts relating to it to provide context for the live disputes date the irs accepted this return and assessed the amount shown on it the irs later made an adjustment to petitioners’ tax_liability on the basis of their failure to report and pay the alternative_minimum_tax that the irs believed to be due the irs however did not issue a notice_of_deficiency relating to this adjustment or otherwise give petitioners an opportunity to dispute it petitioners took a different tack as to their tax_year choosing not to file a belated return as they had for on date the irs prepared a substitute for return pursuant to its authority under sec_6020 on the basis of that substitute for return the irs sent to petitioners a notice_of_deficiency dated date which determined an income_tax deficiency for of dollar_figure and additions to tax of dollar_figure petitioners did not petition this court to redetermine their liability for the irs thereafter assessed the amounts set forth in the notice as well as statutory interest b collection activities and initial cdp hearing the irs took several actions in to collect petitioners’ outstanding liabilities specifically it issued a notice of nftl filing for as well as a notice of nftl filing and a final notice_of_intent_to_levy for petitioners timely requested a cdp hearing for both years asserting among other things that the irs’ unilateral adjustment of their liability had been wrong in procedure and in substance on the latter point petitioners claimed that they had a substantial net_operating_loss for that could be deducted for later years petitioners also indicated that they would not file returns for later years including until the dispute was resolved because of concerns about the potential risks of filing an inaccurate return on date an irs settlement officer sent petitioners two letters-- one for another for 2011--scheduling a telephone cdp hearing for date and requesting certain financial documentation and tax returns from petitioners hearing nothing in response the settlement officer called petitioners as planned mr ludlam who answered the call told the settlement officer that petitioners had not received the scheduling letters according to petitioners mr ludlam requested a delay until date to gather and organize supporting documentation the cdp hearing continued after this request but the parties did not get very far mr ludlam largely reiterated the positions set forth in petitioners’ cdp hearing requests asserting that the irs had improperly adjusted the liability without giving petitioners a chance to respond and as a consequence had ignored a large net_operating_loss for that year the settlement officer responded that petitioners were precluded from challenging their and liabilities because they had had prior opportunities to do so no other issues were discussed in light of mr ludlam’s representation that petitioners would not file tax returns for later years including or discuss alternatives to collection until the liability was resolved before ending the call the settlement officer told mr ludlam that she would send petitioners copies of the august letters scheduling the cdp hearing she also offered petitioners the opportunity for a followup hearing on any day from september through september finally she gave petitioners until date to provide the financial information and tax returns requested in the letters petitioners did not provide any additional information and did not request a followup hearing instead on date and then again on date petitioners requested extensions of time the settlement officer rejected the second request after petitioners declined to provide financial information or tax returns until the dispute over was resolved c notice_of_determination on date the irs issued a notice_of_determination upholding the collection action a notice upholding the collection actions followed the next day both notices stated that petitioners only raised liability challenges which were deemed to be precluded on the ground that petitioners had been given prior opportunities to challenge adjustments for each year the notices also reflected that petitioners refused to propose alternatives to collection or to provide financial information d tax_court proceedings and supplemental notice_of_determination petitioners filed a timely petition in this court challenging both notices respondent thereafter sought a remand to the irs office of appeals relating to which culminated in the issuance of a supplemental notice_of_determination by a different settlement officer the supplemental notice explained that petitioners had not had an opportunity to dispute the irs’ adjustment to their tax_liability and that the original settlement officer had therefore erred in telling them their liability challenge for that year was precluded the irs subsequently abated the liability and withdrew the nftl for that year we in turn dismissed the petition’s claims relating to as moot respondent has now moved for summary_judgment as to the remaining claims in the petition which relate to discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party id however the nonmoving party may not rest upon the mere allegations or denials of its pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see 477_us_317 b standard of review we have jurisdiction to review the office of appeals’ determination pursuant to sec_6320 and sec_6330 see 125_tc_301 aff’d 469_f3d_27 1st cir where the validity of the underlying tax_liability is properly at issue we review the determination regarding the underlying tax_liability de novo 114_tc_604 114_tc_176 we review all other determinations for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite in reviewing for abuse_of_discretion we must uphold the office of appeals’ determination unless it is arbitrary capricious or without sound basis in fact or law see eg murphy v commissioner t c pincite taylor v commissioner tcmemo_2009_27 97_tcm_1109 c underlying liability a taxpayer may raise a cdp challenge to the existence or amount of his underlying tax_liability only if he did not receive a statutory_notice_of_deficiency for the tax_year at issue or otherwise have an opportunity to dispute it see sec_6330 petitioners do not dispute that they received a notice_of_deficiency for consistent with sec_6330 they were precluded from contesting their liability before the office of appeals or before us see goza v commissioner t c pincite in their opposition to the motion for summary_judgment and their supplement to that opposition petitioners argue that they were unable to file tax returns for and later years because of their dispute with the irs over this argument misses the point the pertinent question for purposes of section c b is whether petitioners received a statutory_notice_of_deficiency for such a notice--often described as a ticket to the tax court--gives a taxpayer the opportunity to challenge in this court the deficiency determined by the irs see sec_6213 the notice is not contingent on the filing of a return petitioners here received a statutory notice for their liability but chose not to take advantage of their chance to contest that liability in this court that choice comes with consequences dictated by congress petitioners cannot take a belated bite at liability during these cdp proceedings see sec_6330 we accordingly will review the irs’ determination for abuse_of_discretion only see goza v commissioner t c pincite d abuse_of_discretion the only remaining question is whether the settlement officer abused her discretion in sustaining the actions to collect petitioners’ unpaid tax_liability unpacking this general question we review the record to determine whether the settlement officer properly verified that the requirements of applicable law or 3although petitioners cannot challenge their liability in this case we note that our ruling does not preclude petitioners from i seeking audit_reconsideration with the irs although such reconsideration is not subject_to judicial review or ii paying the liability and claiming a refund and if the refund is disallowed litigating that claim in the court of federal claims or the appropriate federal district_court administrative procedure have been met considered any relevant issues petitioners raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the settlement officer satisfied all of these requirements verification this court has authority to review satisfaction of the verification requirement regardless of whether the taxpayer raised that issue at the cdp hearing see 131_tc_197 supplemented by 136_tc_463 petitioners did not allege in their petition that the settlement officer failed to satisfy this requirement and have set forth no specific facts showing that there is a genuine dispute for trial see rule sec_121 sec_331 and our review of the record shows that the settlement officer conducted a thorough review of the transcripts of petitioners’ account and verified that all requirements were met 4the approval requirement of sec_6751 does not apply to the additions to tax at issue because they were additions to tax under sec_6651 and sec_6654 see sec_6751 collection alternatives the petition does not address the issue of collection alternatives and we could therefore treat that matter as conceded see rule b even if petitioners had properly raised the issue we would find no abuse_of_discretion by the office of appeals first and foremost petitioners never proposed a collection alternative this ends the matter it is not an abuse_of_discretion for a settlement officer to not consider any collection alternatives where a taxpayer has proposed none see 124_tc_69 even had petitioners proposed a collection alternative their failure to submit the requested tax returns and financial documentation--expressly referenced in the notice of determination--would justify the settlement officer in declining to consider a collection alternative a taxpayer in a cdp proceeding has the right to request a collection alternative see sec_6330 this right however comes with strings attached the regulations specify that t axpayers will be expected to provide all relevant information requested by the settlement officer including financial statements sec_301_6330-1 proced admin regs see also sec_301_6320-1 proced admin regs such information is necessary for a settlement officer to evaluate a taxpayer’s ability to pay and to weigh the appropriateness of any collection alternative we have often observed that a settlement officer does not abuse her discretion in declining to consider a collection alternative in the absence of such information see eg scholz v commissioner tcmemo_2015_2 at a taxpayer also must be in full compliance with his federal tax filing obligations to be eligible for a collection alternative see eg 129_tc_107 the notice_of_determination makes plain in the issues you raised section that petitioners offered no response to the settlement officer’s repeated requests for unfiled tax returns and financial information petitioners’ failure on this score thus would render them ineligible for any collection alternative even had they proposed one 5petitioners assert that they could not file their tax returns for and later years because they were in a dispute with the irs over their liability and feared perjury charges our precedent makes clear that a dispute concerning a taxpayer’s liability for a prior taxable_year does not constitute reasonable_cause for failing to timely file a return for the current taxable_year hairston v commis- sioner tcmemo_1995_566 70_tcm_1438 see also robertson v commissioner tcmemo_2000_100 79_tcm_1725 aff’d 15_fedappx_467 9th cir and a taxpayer cannot assert a fifth_amendment privilege_against compulsory self-incrimination to justify the failure_to_file any_tax return at all 797_f2d_936 11th cir see also 274_us_259 78_tc_558 remaining issues petitioners raise two other issues first petitioners contend that the settlement officer abused her discretion by not giving them a face-to-face cdp hearing we have repeatedly held that the irs is not required to afford a taxpayer a face-to-face hearing and that a hearing conducted by telephone correspondence or document review will suffice mack v commissioner tcmemo_2018_54 at see sec_301_6320-1 q a-d6 proced admin regs sec_301_6330-1 q a-d6 proced admin regs see also 718_f3d_89 2d cir in fact the applicable regulations provide that a face-to-face hearing regarding underlying liability will not be granted where as here a taxpayer seeks to raise irrelevant or frivolous issues sec_301_6320-1 q a-d8 proced admin regs sec_301_6330-1 q a-d8 proced admin regs the same regulations further state that a face-to-face hearing regarding a collection alternative will not be granted where as here a taxpayer has not filed required returns 6petitioners similarly criticize the supplemental cdp hearing because it did not include a face-to-face hearing as explained above a face-to-face hearing is not required moreover the supplemental hearing revisited the determination sustaining the nftl filing for and petitioners’ claims relating to that collection action are moot petitioners also argue that the settlement officer abused her discretion by refusing to grant additional time to prepare for the cdp hearing the reasonableness of an extension request and the reasonableness of a denial of such a request depend on the particular facts of the case see dinino v commissioner tcmemo_2009_284 98_tcm_559 see also coleman v commissioner tcmemo_2010_51 99_tcm_1213 aff’d 420_fedappx_663 8th cir shanley v commissioner tcmemo_2009_17 97_tcm_1062 looking at the facts of this case we cannot say that the settlement officer abused her discretion as an initial matter the settlement officer acted consistently with irs guidelines as to the scheduling of the hearing and the submission of information see dinino v commissioner t c m cch pincite there is no requirement that the commissioner wait a certain amount of time before making a determination as to a proposed collection procedure gazi v commissioner tcmemo_2007_342 94_tcm_474 appeals will however attempt to conduct a cdp hearing and issue a notice_of_determination as expeditiously as possible under the circumstances sec_301_6330-1 q a-e9 proced admin regs see also sec_301 e q a-e9 proced admin regs the settlement officer stayed within the broad discretion granted to her her date letter scheduled a cdp hearing approximately three weeks later on date receiving no response from petitioners she proceeded with the cdp hearing in which mr ludlam fully participated this did not mean that she was insensitive to petitioners’ representation that they had not received the august letter to the contrary she gave them an additional week until september to submit supporting documentation and held open the entirety of the next week until september for a followup cdp hearing at petitioners’ convenience in addition to this explicit extension of time petitioners received a further de_facto extension until date which was the full amount of time they had initially requested petitioners requested more time on october a request which the settlement officer rejected given petitioners’ adamant refusal to supply the requested tax returns and financial information even so the notice_of_determination did not issue until date which gave petitioners another days to submit financial information and tax returns to the office of appeals pursuant to that office’s established policies see dinino v commissioner t c m cch pincite see also internal_revenue_manual pt dollar_figure date although petitioners were given approximately six weeks after their cdp hearing they presented no additional information to the settlement officer nor have petitioners identified to this court or to the office of appeals during the remand any material that they were unable to introduce during the first go-round because of the lack of a further extension given that petitioners were foreclosed from challenging their underlying liability and refused to submit their financial information or tax returns for and subsequent years while their liability remained in dispute nothing in the record suggests that granting petitioners additional time would have served any purpose on these facts the settlement officer did not abuse her discretion by declining to give petitioners additional time finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and affirm the irs’ determination to sustain the nftl filing and the final notice_of_intent_to_levy relating to petitioners’ tax_year to reflect the foregoing an appropriate order and decision will be entered
